


Exhibit 10-E


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
    
As applicable to retirements of Eligible Executives on or after January 1,
19921 
Amended and Restated Effective as of January 1, 2013


Section 1. Introduction. On January 1, 1985, the Company established this Plan
for the purpose of providing Eligible Executives, hired or rehired prior to
January 1, 2004, with a monthly Supplemental Benefit for life in the event of
such Eligible Executive's retirement from employment with the Company under
certain circumstances. The Plan also provides for the award of Conditional
Annuities and Pension Parity Benefits to selected Eligible Executives under
certain circumstances.


Section 2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:


2.01    "Affiliate" shall mean, as applied with respect to any person or legal
entity specified, a person or legal entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person or legal entity specified.


2.02    "Annual Incentive Compensation Plan" shall mean the Annual Incentive
Compensation Plan of Ford Motor Company, as it may be amended.


2.03    "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.


2.04    "Committee" shall mean the Compensation Committee of Ford Motor Company.


2.05    "Company" shall mean Ford Motor Company and such of the subsidiaries of
Ford Motor Company as, with the consent of Ford Motor Company, shall have
adopted this Plan.


2.06    "Conditional Annuity" or "Conditional Annuities" shall mean the
benefit(s) payable under this Plan as determined in accordance with Section 4.


2.07    "Credited Service" shall mean, without duplication, the years and any
fractional year of credited service at retirement, not exceeding one year for
any calendar year, of the Eligible Executive under all the Retirement Plans.


2.08    "Designated Beneficiary" shall mean the beneficiary or beneficiaries
designated by an Eligible Executive or Eligible Retired Executive in a writing
filed with the Company (subject to such limitations as to the classes and number
of beneficiaries and contingent beneficiaries and such other limitations as the
Committee may prescribe) to receive, in the event of the death of the Eligible
Executive or Eligible Retired Executive, the Death Benefits provided in Section
4.04. An Eligible Executive or Eligible Retired Executive shall be deemed to
have designated as beneficiary or beneficiaries under the Plan the person or
persons who receive such Eligible Executive's or Eligible Retired Executive's
life insurance proceeds under the Company-paid Basic Life Insurance Plan, unless
such Eligible Executive or Eligible Retired Executive shall have assigned such
life insurance proceeds, in which event the Death Benefits shall be paid to such
assignee; provided, however, that if the Eligible Executive or Eligible Retired
Executive shall have filed with the Company a written designation of a different
beneficiary or beneficiaries under the Plan, such beneficiary form shall
control. An Eligible Executive or Eligible Retired Executive may from time to
time revoke or change any such designation of beneficiary and any designation of
beneficiary under the Plan shall be controlling over any testamentary or other
disposition; provided, however, that if the Committee shall be in doubt as to
the right of any such beneficiary to receive any payment under the Plan, the
same may be paid to the legal representatives of the Eligible Executive or
Eligible Retired Executive, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.


____
1 See Appendix A for provisions applicable to retirements of Eligible Executives
on or after January 1, 1985 and prior to January 1, 1992 or retirements of
Eligible Executives from certain former Company Affiliates.




--------------------------------------------------------------------------------








2.09    "Disability Retirement" shall mean an Eligible Executive's retirement
from the Company on or after reaching at least 10 years of service and becoming
Totally and Permanently Disabled.


2.10    "Early Retirement" shall mean an Eligible Executive's retirement from
the Company on or after reaching age 55 with at least 10 years of service.


2.11    "Eligible Executive" shall mean a person who was hired or rehired prior
to January 1, 2004 and who is the Executive Chairman, Chairman, Vice Chairman,
Chief Executive Officer, President, Chief Operating Officer, an Executive Vice
President, a Group Vice President or a Vice President of the Company (excluding
any such person who is an employee of a foreign Affiliate of the Company) or a
Company employee in Leadership Level Four or above, or its equivalent.


2.12    "Eligible Retired Executive" shall mean:


(a) with respect to Supplemental Benefits, an Eligible Executive who


(i) retires directly from Company employment with Company approval on Normal
Retirement, Disability Retirement, or Early Retirement;


(ii) will receive a normal, disability or early retirement benefit under one or
more Retirement Plans;


(iii) has at least ten years of Credited Service without duplication under all
Retirement Plans; and


(iv) has at least five continuous years of Eligibility Service immediately
preceding retirement (unless the eligibility condition set forth in this
subparagraph (iv) is waived by the Chairman of the Board or the President and
Chief Executive Officer).


(b) with respect to Conditional Annuity awards and Pension Parity Benefits, an
Eligible Executive (other than an Eligible Executive in Leadership Levels Four
through Two, or such Eligible Executive's equivalent) who retires directly from
Company employment with Company approval on Normal Retirement, Disability
Retirement, or Early Retirement.


2.13    "Eligible Surviving Spouse" shall mean, for purposes of the Pension
Parity Surviving Spouse Benefit, a surviving spouse, as defined by the Federal
Defense of Marriage Act of 1996, to whom an Eligible Retired Executive has been
married at least one year at the date of the Eligible Retired Executive's death.


2.14    "Eligibility Service" shall mean Company service while an Eligible
Executive.


2.15    "Final Five Year Average Base Salary" means the average of the final
five year-end Monthly Base Salaries immediately preceding retirement of the
Eligible Retired Executive.


2.16    "Final Three Year Average Base Salary" means the average of the final
three year-end Monthly Base Salaries immediately preceding retirement or death
of the Eligible Retired Executive.


2.17    "General Retirement Plan" or "GRP" means the Ford Motor Company General
Retirement Plan, as it may be amended.


2.18    "Monthly Base Salary" of an Eligible Executive means the monthly base
salary paid to such person while an Eligible Executive on December 31, prior to
giving effect to any salary reduction agreement pursuant to an employee benefit
plan, as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended, (i) to which Code Section 125 or Code Section 402(e)(3)
applies or (ii) which provides for the elective deferral of compensation. It
does not include supplemental compensation or any other kind of extra or
additional compensation.


2.19    "Normal Retirement" shall mean an Eligible Executive's retirement from
the Company on or after reaching age 65 with at least 10 years of service.




--------------------------------------------------------------------------------






2.20    "Pension Parity Benefit" shall mean benefits payable under this Plan as
determined in accordance with Section 5.


2.21    "Pension Parity Surviving Spouse Benefit" shall mean benefits payable
under this Plan to an Eligible Surviving Spouse as determined in accordance with
Section 5.03.


2.22    "Plan" means the Supplemental Executive Retirement Plan of Ford Motor
Company, as amended.


2.23    "Plan Administrator" shall mean such person or persons to whom the
Committee shall delegate authority to administer the Plan.


2.24    "Retirement Plans" shall mean the Ford Motor Company General Retirement
Plan or any other retirement pension plan to which the Company contributes.


2.25    "Separation From Service" shall be determined to have occurred on the
date on which an Eligible Executive incurs a “separation from service” within
the meaning of Code Section 409A.


2.26    "SERP Benefit" shall mean any Conditional Annuities, Pension Parity
Benefits and/or Supplemental Benefits payable under this Plan.


2.27    "Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An employee who is determined
to be a Specified Employee shall remain a Specified Employee throughout such
12-month period regardless of whether the employee meets the definition of
"Specified Employee" on the date the employee incurs a Separation From Service.
This provision is effective for Specified Employees who incur a Separation From
Service on or after January 1, 2005. For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).


2.28    "Subsidiary" shall mean, as applied with respect to any person or legal
entity specified, (i) a person or legal entity a majority of the voting stock of
which is owned or controlled, directly or indirectly, by the person or legal
entity specified or (ii) any other type of business organization in which the
person or legal entity specified owns or controls, directly or indirectly, a
majority interest.


2.29    "Supplemental Benefit" shall mean benefits payable under this Plan as
determined in accordance with Section 3.


2.30    "Totally and Permanently Disabled" shall mean an Eligible Executive who:


(a)is not engaged in regular employment or occupation for remuneration or profit
(including employment with the Company and/or its Subsidiaries, but excluding
employment or occupation which the Plan Administrator determines to be for
purposes of rehabilitation);


(b)is determined by the Plan Administrator, on the basis of medical evidence, to
be totally disabled by bodily injury or disease so as to be prevented thereby
from engaging in any regular occupation with the Company, where such disability
has been continuous for at least 5 months, and where the Plan Administrator
determines such disability will be permanent and continuous during the remainder
of such Eligible Employee's life; and


(c)has earned at least 10 years of Credited Service.
    
    




--------------------------------------------------------------------------------




Section 3. Supplemental Benefits.


3.01 Eligibility. An Eligible Retired Executive shall be eligible to receive a
Supplemental Benefit as provided herein.


3.02 Amount of Supplemental Benefit.


(a) Subject to any reductions pursuant to Subsection (b) below and to any
limitations and reductions pursuant to other provisions of the Plan, the monthly
Supplemental Benefit shall be an amount equal to the Eligible Executive's Final
Five Year Average Base Salary multiplied by the Eligible Executive's years of
Credited Service at retirement, and further multiplied by the Applicable
Percentage based on the Eligible Executive's position or salary grade
immediately preceding retirement, as follows:


For retirements on or after January 1, 1992 but prior to August 1, 1995


Status at Retirement          Applicable Percentage
Chairman, Vice Chairman, President     .90%
Executive Vice President         .80%
Vice President                  .70%    
Non-Vice Presidents
- Salary Grade 21, 20, 19          .60%
- Salary Grade 18, 17, 16          .40%
- Salary Grade 15, 14, 13          .20%


For retirements on or after August 1, 1995 but prior to February 1, 2000


Status at Retirement        Applicable Percentage
Vice President Band
- Chairman, Vice Chairman, President          .90%
- Executive Vice President               .80%
- Group Vice President                  .75%
- Vice President                 .70%
Non-Vice President
- General Executive Band          .60%
- Executive Band                   .40%
- Salary Grade 15, 14, 13              .20%


For retirements on or after February 1, 2000


Status at Retirement            Applicable Percentage
Leadership Level One
- Executive Chairman, Chairman,
Vice Chairman, Chief Executive Officer,
President, Chief Operating Officer             .90%
- Executive Vice President                  .80%
- Group Vice President                      .75%
- Vice President                      .70%
Leadership Level Two1     
- Standard Benefit                       .40%
- Non-standard Benefit2                  .60%
Leadership Level Three                      .20%
Leadership Level Four                       .20%
____
1 General Executive Band Eligible Executives who, on or after January 1, 2000
were reclassified as Leadership Level Two Employees, shall retain entitlement to
the .60% Applicable Percentage regardless of the reclassification.    
2 For an Eligible Retired Executive who shall retire before age 62 the monthly
Supplemental Benefit payable hereunder shall equal the amount calculated in
accordance with the immediately preceding Subsection (a) reduced by 5/18 of 1%
multiplied by the number of months from the later of the date the Supplemental
Benefit commences or age 55 in the case of earlier receipt as a result of a
Disability Retirement to the first day of the month after the Eligible Retired
Executive would attain age 62.






--------------------------------------------------------------------------------




(c) In addition to any other Supplemental Benefits provided under this Plan, the
Company may, in its sole discretion, provide special Supplemental Benefits to
certain Eligible Executives. Special Supplemental Benefits provided to Eligible
Executives whose compensation is subject to the executive compensation
disclosure rules under the Securities Exchange Act of 1934 shall be set forth in
Appendix B. Special Supplemental Benefits provided to Eligible Executives who
are not subject to such disclosure rules shall be set forth in a separate
confidential schedule to the Plan that is administered by the HR
Director-Executive Personnel Office. Any special Supplemental Benefits provided
pursuant to this Section shall be paid in accordance with the terms and
conditions of this Plan, including without limitation Section 3.03.


3.03    Payments.


(a)    Subject to the earning-out conditions set forth in Section 6,
Supplemental Benefits, in the amount determined under Section 3.02, shall be
payable out of the Company's general funds monthly beginning:
(i)    for distributions that commenced prior to January 1, 2005, on the first
day of the month when the Eligible Retired Executive's retirement benefit under
any Retirement Plan or under the Company's Executive Separation Allowance Plan
begins;


(ii)    for distributions commencing on or after January 1, 2005, on or as soon
as reasonably practicable after the first day of the month following the date on
which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.


(b)    Notwithstanding any other provisions of the Plan to the contrary, if a
Specified Employee incurs a Separation From Service, other than as a result of
such Specified Employee's death, payment of any Supplemental Benefit to such
Specified Employee shall commence on or as soon as reasonably practicable after
the first day of the seventh month following the Separation From Service. Any
Supplemental Benefit payments to which a Specified Employee otherwise would have
been entitled during the first six months following such Specified Employee's
Separation From Service shall be accumulated and paid in a lump sum payment on
or as soon as reasonably practicable after the first day of the seventh month
following such Separation From Service. The payment delayed under this Section
shall not bear interest.


(i)Payments to an Eligible Retired Executive hereunder shall cease at the end of
the month in which the Eligible Retired Executive dies.


Section 4. Conditional Annuities.


4.01 Eligibility. The Committee may, in its discretion, award to an Eligible
Executive (other than an Eligible Executive in Leadership Levels Four through
Two or its equivalent) additional retirement income in the form of a Conditional
Annuity.


4.02 Amount of Conditional Annuity.


(a) In determining the amount of any Conditional Annuity to be awarded to an
Eligible Executive for any year, the Committee shall consider the Company's
profit performance and the amount that is awarded to such Eligible Executive for
such year under the Annual Incentive Compensation Plan. Awards shall be made
only for years in which the Committee has decided, for reasons other than
individual or corporate performance or termination of employment, to make an
award to an Eligible Executive under the Annual Incentive Compensation Plan
which is less than would have been awarded if the historical relationship to
awards to other executives had been followed.






--------------------------------------------------------------------------------




(b) The aggregate annual amount payable under the Conditional Annuities awarded
to any Eligible Executive shall not exceed an amount equal to the Applicable
Percentage of the average of such Eligible Executive's Final Three Year Average
Base Salary, determined in accordance with the following table:


Applicable Percentage
Number of Years for    Chairman,    All Other
which a Conditional    Vice Chairman    Eligible
Annuity is awarded     and President    Executives


1                 30%     20%
2                 35     25
3                40     30
4                45     35
5 or more             50      40


The percentage shall be reduced pro rata to the extent that service at
retirement is less than 30 years.


4.03 Payments.


(a)    Subject to the earning-out conditions set forth in Section 6, Conditional
Annuities, in the amount determined under Section 4.02, shall be payable to an
Eligible Executive out of the Company's general funds monthly beginning:


(i)    for distributions that commenced prior to January 1, 2005, on the first
day of the month when the Eligible Retired Executive's retirement benefit under
any Retirement Plan or under the Company's Executive Separation Allowance Plan
begins; or


(ii)    for distributions commencing on or after January 1, 2005, on or as soon
as reasonably practicable after the first day of the month following the date on
which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.


(b)    Notwithstanding any other provisions of the Plan to the contrary, if a
Specified Employee incurs a Separation From Service, other than as a result of
such Specified Employee's death, payment of any Conditional Annuities to such
Specified Employee shall commence on or as soon as reasonably practicable after
the first day of the seventh month following the Separation From Service. Any
Conditional Annuity payments to which a Specified Employee otherwise would have
been entitled during the first 6 months following such Specified Employee's
Separation From Service shall be accumulated and paid in a lump sum payment on
or as soon as reasonably practicable after the first day of the seventh month
following such Separation From Service. The payment delayed under this Section
shall not bear interest.


(c)    Except as provided in Section 4.04, payments with respect to an Eligible
Retired Executive hereunder shall cease at the end of the month in which such
Eligible Retired Executive dies.


(d)    For an Eligible Executive who retires before age 65, the monthly payment
under any Conditional Annuity awarded to such Eligible Executive shall equal the
actuarial equivalent (based on factors determined by the Company's independent
consulting actuary) of the monthly amount payable for retirement at age 65.


4.04 Death Benefits.


(a)    Upon death before retirement but at or after age 55, the Eligible
Executive's Designated Beneficiary shall be paid a lump sum equal to 30 times
(representing 30 months) the aggregate monthly amount payable under such
Eligible Executive's Conditional Annuities if the Eligible Executive had been
age 55 at death, increased by one-third of one month for each full month by
which such Eligible Executive's age at death shall exceed age 55. Such lump sum
payment shall be paid as soon as reasonably practicable following the date of
the Eligible Executive's death.


(b)    If death occurs within 120 months following retirement, the monthly
payments under the Conditional Annuity shall be continued to the Designated
Beneficiary for the remaining balance of the 120 month period




--------------------------------------------------------------------------------




following retirement. Notwithstanding the preceding sentence, if the Designated
Beneficiary should die prior to receiving all of the remaining monthly payments,
any remaining monthly payments under the Conditional Annuity shall cease.


Section 5. Pension Parity Benefits.


5.01 Eligibility. For retirements on or after October 1, 1998, an Eligible
Retired Executive at Ford Motor Company (U.S.) or Ford Motor Credit Company
(U.S.) who held the position of a Vice President or above at Ford Motor Company
(U.S.) immediately prior to retirement and who had service with a subsidiary,
including an international subsidiary, at any time prior to becoming an employee
of Ford Motor Company (U.S.) or Ford Motor Credit Company (U.S.) shall be
eligible to receive a Pension Parity Benefit as provided below.


5.02 Amount of Pension Parity Benefit.


(a)    The monthly Pension Parity Benefit shall be an amount equal to the
difference between (i) and (ii), where (i) is the amount of the monthly
retirement benefit which would be payable under the GRP, the Supplemental
Benefit and/or Conditional Annuity under this Plan, the Executive Separation
Allowance Plan ("ESAP"), the Benefit Equalization Plan ("BEP"), and the Select
Retirement Plan ("SRP") if all of the Eligible Retired Executive's years of
service under the GRP/ESAP/BEP/SRP and each of the subsidiary's retirement plans
were counted as years of contributory service under the GRP/ESAP/BEP/SRP and
(ii) is the amount of monthly retirement benefit that is or was payable under
the GRP/ESAP/BEP/SRP, under the subsidiary's retirement plans, under this Plan
as a Supplemental Benefit or a Conditional Annuity, if applicable, or under any
other plan sponsored by a subsidiary which provided pension-type benefits (and,
if such benefits were paid (a) in an involuntary lump sum payment as a
termination benefit, this Plan shall convert the lump sum payment into an
actuarial equivalent annuity (as determined by an independent actuary appointed
by Ford Motor Company) payable at age 65 to the Eligible Retired Executive, (b)
in a voluntary distribution of a lump sum benefit, the amount of monthly
retirement benefit payable under (ii) above shall be the monthly annuity payment
the Eligible Retired Executive would have received had the lump sum distribution
not occurred, or (c) as was otherwise required pursuant to a qualified domestic
relations order for purposes of determining the appropriate offset).


(b)    For purposes of determining the amount of an Eligible Retired Executive's
Pension Parity Benefit, the Eligible Retired Executive shall be treated as if
such Eligible Retired Executive elected to receive a GRP benefit in the form of
the qualified joint and survivor annuity benefit under the GRP if married, or
the single life annuity form of benefit under the GRP if unmarried (including, a
divorced or widowed Eligible Retired Executive). The amount of any Pension
Parity Benefit payable to an Eligible Retired Executive whose benefit under the
ESAP is not offset or reduced by the amount of any GRP benefit payable to such
Eligible Retired Executive prior to age 65 shall be increased upon the Eligible
Retired Executive's attainment of age 65 to reflect an unreduced normal
retirement benefit under the GRP.


5.03 Pension Parity Surviving Spouse Benefits.


(a)    An Eligible Surviving Spouse shall be entitled to receive a monthly
Pension Parity Surviving Spouse Benefit upon the death of the Eligible Retired
Executive in an amount equal to the difference between (i) and (ii), where (i)
is the actuarial equivalent (as determined by an independent actuary appointed
by Ford Motor Company) of the amount of the monthly survivor's benefit that
would be payable under the GRP, the ESAP, the BEP, and the SRP if all of the
Eligible Retired Executive's years of service under the GRP/ESAP/BEP/SRP and
each of the subsidiary's retirement plans were counted as years of contributory
service under the GRP/ESAP/BEP/SRP and (ii) is the actuarial equivalent (under
the actuarial method described in (i) above) of the aggregate amount of the
monthly survivor's benefits that are or were payable under (a) the
GRP/ESAP/BEP/SRP, (b) Section 4.04 as a death benefit if the Designated
Beneficiary were the Eligible Surviving Spouse, (c) the subsidiary's retirement
plans, or (d) any other plan sponsored by a subsidiary which provided
pension-type survivor benefits (and, if such benefits were paid in a voluntary
distribution of a lump sum benefit, the amount of monthly survivor's benefit
payable under (ii) above shall be the monthly survivor benefit payment the
Eligible Surviving Spouse would have received had the lump sum distribution not
occurred). For purposes of determining the amount of any Pension Parity
Surviving Spouse Benefit, the Eligible Retired Executive shall be treated as if
such Eligible Retired Executive elected to receive a GRP benefit in the form of
the qualified joint and survivor annuity benefit under the GRP.


(b)    If an Eligible Retired Executive dies prior to reaching age 65, such
monthly Pension Parity Surviving Spouse Benefit shall commence on or as soon as
reasonably practicable after the first day of the month




--------------------------------------------------------------------------------




following the month in which the Eligible Retired Executive would have reached
age 65. If an Eligible Retired Executive dies after reaching age 65, such
monthly Pension Parity Surviving Spouse Benefit shall commence as soon as
reasonably practicable following the date of the Eligible Retired Executive's
death. Monthly Pension Parity Surviving Spouse Benefits payable pursuant to this
Section 5.03 shall continue until the Eligible Surviving Spouse dies.
   
5.04 Payment.


(a)    Subject to the earning-out conditions set forth in Section 6, the Pension
Parity Benefit, in the amount determined under Section 5.02, shall be payable to
an Eligible Retired Executive out of the Company's general funds monthly
beginning:


(i)    for distributions that commenced prior to January 1, 2005, on the first
day of the month when the Eligible Retired Executive's retirement benefit under
any Retirement Plan commences; or


(ii)    for distributions commencing on or after January 1, 2005, on or as soon
as reasonably practicable after the first day of the month following the date on
which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.


(b)    Notwithstanding any other provisions of the Plan to the contrary, if a
Specified Employee incurs a Separation From Service, other than as a result of
such Specified Employee's death, payment of any Pension Parity benefit to such
Specified Employee shall commence on or as soon as reasonably practicable after
the first day of the seventh month following Separation from Service. Any
Pension Parity Benefit payments to which a Specified Employee otherwise would
have been entitled during the first 6 months following such Specified Employee's
Separation From Service shall be accumulated and paid in a lump sum payment on
or as soon as reasonably practicable after the first day of the seventh month
following such Separation From Service. The payment delayed under this Section
shall not bear interest.
 
(c)     Payments to an Eligible Retired Executive hereunder shall cease at the
end of the month in which the Eligible Retired Executive dies. The Pension
Parity Surviving Spouse Benefit, in the amount determined under Section 5.03,
shall be payable out of the Company's general funds monthly beginning on the
first day of the month following the Eligible Retired executive's death. Pension
Parity Surviving Spouse Benefits paid to an Eligible Surviving Spouse shall
cease at the end of the month in which the Eligible Surviving Spouse dies.


5.05 Administration and Interpretation. The Group Vice President - Human
Resources and Corporate Services and the Executive Vice President and Chief
Financial Officer (or, in the event of a change in title, such officer's
functional equivalent) shall have the full power and authority to develop
uniform administrative rules and procedures to administer the Pension Parity
Benefit and the Pension Parity Surviving Spouse Benefit, and specifically shall
have the authority to develop rules to cover specific situations that may
require that the Pension Parity Benefit or the Pension Parity Surviving Spouse
Benefit to be adjusted to reflect retirement payments from other sources in
respect of prior subsidiary service of the Eligible Retired Executive. In the
event of a change in the designated officer's title, the officer or officers
with functional responsibility for Retirement Plans shall have the power and
authority to administer and interpret this Plan.
    
Section 6. Earning Out Conditions. Anything herein contained to the contrary
notwithstanding, the right of any Eligible Retired Executive to receive
Supplemental Benefit, Conditional Annuity or Pension Parity payments hereunder
for any month shall accrue only if, during the entire period from the date of
retirement to the end of such month, the Eligible Retired Executive shall have
earned out such payment by refraining from engaging in any activity that is
directly or indirectly in competition with any activity of the Company or any
Subsidiary or Affiliate thereof.


In the event of an Eligible Retired Executive's nonfulfillment of the condition
set forth in the immediately preceding paragraph, no further payment shall be
made to the Eligible Retired Executive or the Designated Beneficiary; provided,
however, that the nonfulfillment of such condition may at any time (whether
before, at the time of or subsequent to termination of employment) be waived in
the following manner:


(a) with respect to any such Eligible Retired Executive who at any time shall
have been a member of the Board of Directors, an Executive Vice President, a
Group Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, such waiver may be granted by the Committee upon its
determination




--------------------------------------------------------------------------------




that in its sole judgment there shall not have been and will not be any
substantial adverse effect upon the Company or any Subsidiary or Affiliate
thereof by reason of the nonfulfillment of such condition; and


(b) with respect to any other such Eligible Retired Executive, such waiver may
be granted by the Annual Incentive Compensation Committee of Ford Motor Company
(or any committee appointed for the purpose) upon its determination that in its
sole judgment there shall not have been and will not be any such substantial
adverse effect.


Anything herein contained to the contrary notwithstanding, Supplemental Benefit,
Conditional Annuity and Pension Parity payments shall not be paid to or with
respect to any person as to whom it has been determined that such person at any
time (whether before or subsequent to termination of employment) acted in a
manner inimical to the best interests of the Company. Any such determination
shall be made by (i) the Committee with respect to any Eligible Retired
Executive who at any time shall have been a member of the Board of Directors, an
Executive Vice President, a Group Vice President, a Vice President, the
Treasurer, the Controller or the Secretary of the Company, and (ii) the Annual
Incentive Compensation Committee of Ford Motor Company (or any committee
appointed for the purpose) with respect to any other Eligible Retired Executive,
and shall apply to any amounts payable after the date of the applicable
committee's action hereunder, regardless of whether the Eligible Retired
Executive has commenced receiving any benefits hereunder. Conduct which
constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary or Affiliate
thereof shall be governed by the two immediately preceding paragraphs of this
Section and shall not be subject to any determination under this paragraph.


Section 7. General Provisions.


7.01 Administration and Interpretation. An otherwise Eligible Executive's Early
Retirement under the Plan is subject to approval by the Executive Personnel
Committee. Except as otherwise provided in the preceding sentence and except as
the committees specified in Sections 4 and 6 are authorized to administer the
Plan in certain respects, the Group Vice President - Human Resources and
Corporate Services and the Executive Vice President and Chief Financial Officer
(or, in the event of a change in title, such officer's functional equivalent)
shall have full power and authority on behalf of the Company to administer and
interpret the Plan. In the event of a change in a designated officer's title,
the officer or officers with functional responsibility for Retirement Plans
shall have the power and authority to administer and interpret the Plan. All
decisions with respect to the administration and interpretation of the Plan
shall be final and shall be binding upon all persons. In the event that an
Article, Section or paragraph of the Code, Treasury Regulations, or Retirement
Plans is renumbered, such renumbered Article, Section or paragraph shall apply
to applicable references herein.


7.02 Deductions. The Company may deduct from any payment of Supplemental
Benefits, Conditional Annuity benefits, or Pension Parity Benefits to an
Eligible Retired Executive, or from any payment of Pension Parity Surviving
Spouse Benefits to an Eligible Surviving Spouse, any and all amounts owed to it
by such Eligible Retired Executive or Eligible Surviving Spouse for any reason,
and all taxes required by law or government regulation to be deducted or
withheld.
        
7.03 No Contract of Employment. The Plan is an expression of the Company's
present policy with respect to Company executives who meet the eligibility
requirements set forth herein; it is not a part of any contract of employment.
No Eligible Executive, Designated Beneficiary, Eligible Surviving Spouse or any
other person shall have any legal or other right to any Supplemental Benefit,
Conditional Annuity, Pension Parity Benefit or Pension Parity Surviving Spouse
Benefit.


    7.04 Governing Law. Except as otherwise provided under federal law, the Plan
and all rights thereunder shall be governed, construed and administered in
accordance with the laws of the State of Michigan.


7.05 Amendment or Termination. The Company reserves the right to modify or
amend, in whole or in part, or to terminate this Plan, at any time without
notice; provided, however, that no distribution of SERP Benefits shall occur
upon termination of this Plan unless applicable requirements of Code Section
409A have been met.


7.06 Local Payment Authorities. The Vice President and Treasurer and the
Assistant Treasurer (or, in the event of a change in title, such officer's
functional equivalent) may act individually to delegate authority to
administrative personnel to make benefit payments to Eligible Retired Executives
in accordance with plan provisions.






--------------------------------------------------------------------------------




7.07 Code Section 409A.


(a)    The provisions of Code Section 409A are incorporated into the Plan by
reference to the extent necessary for any benefit provided under the Plan that
is subject to Code Section 409A to comply with such requirements and, except as
otherwise expressly determined by the Committee, the Plan shall be administered
in accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any employee or beneficiary. Unless
determined otherwise by the Committee, any such action shall be taken in a
manner that will enable any benefit provided under the Plan that is intended to
be exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.


(b)    In no event shall any transfer of liabilities to or from this Plan result
in an impermissible acceleration or deferral of any SERP Benefits under Code
Section 409A. In the event such a transfer would cause an impermissible
acceleration or deferral under Code Section 409A, such transfer shall not occur.


(c)    In no event will application of any eligibility requirements under this
Plan cause an impermissible acceleration or deferral between Plan benefits under
Code Section 409A.


(d)    In the event an Eligible Executive or Eligible Retired Executive is
reemployed following a Separation From Service, distribution of any SERP Benefit
shall not cease upon such Eligible Executive's or Eligible Retired Executive's
reemployment.


(e)    After receipt of Plan benefits, the obligations of the Company with
respect to such benefits shall be satisfied and no Eligible Executive, Eligible
Surviving Spouse, or Designated Beneficiary shall have any further claims
against the Plan or the Company with respect to Plan benefits.


Section 8. Claim for Benefits


8.01 Denial of a Claim. A claim for benefits under the Plan shall be submitted
in writing to the plan administrator. If a claim for benefits or participation
is denied in whole or in part by the plan administrator, the Eligible Retired
Executive will receive written notification within a reasonable period from the
date the claim for benefits or participation is received. Such notice shall be
deemed given upon mailing, full postage prepaid in the United States mail or on
date sent electronically to the Eligible Retired Executive. If the plan
administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Eligible Retired
Executive as soon as practical.
8.02 Review of Denial of Claim. In the event that the plan administrator denies
a claim for benefits or participation, an Eligible Retired Executive may request
a review by filing a written appeal to the Group Vice President - Human
Resources and Corporate Service and the Executive Vice President and Chief
Financial Officer (or, in the event of a change in title, such officer's
functional equivalent), or such officer's designee(s), within sixty (60) days of
receipt of the written notification of denial. The appeal will be considered and
a decision shall be rendered as soon as practical. In the event an extension of
time is needed to consider the appeal and render the decision, written notice
shall be provided to the Eligible Retired Executive notifying them of such time
extension.


8.03 Decision on Appeal. The decision on review of the appeal shall be in
writing. Such notice shall be deemed given upon mailing, full postage prepaid in
the United States mail or on the date sent electronically to the Eligible
Retired Executive. Decisions rendered on the appeal are final and conclusive and
are only subject to the arbitrary and capricious standard of judicial review.


8.04 Limitations Period. No legal action for benefits under the Plan may be
brought against the Plan until after the claims and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the claim arises. No other action may be brought
against the Plan more than six (6) months after the claim arises.






--------------------------------------------------------------------------------




Appendix A
                
Applicable to retirements of Eligible Executives on or after January 1, 1985 but
prior to January 1, 1992, or retirements of Eligible Executives from certain
former Company Affiliates.


Section 1. Definitions. The terms used in this Appendix shall have the same
meaning as those in the Supplemental Executive Retirement Plan, except as
follows:


1.01    "Contributory Service" shall mean without duplication the years and any
fractional year of contributory service at retirement, not exceeding one year
for any calendar year, of the Eligible Executive under all Retirement Plans.


1.02    "Eligible Executive" shall mean a person who is the Chairman of the
Board and Chief Executive Officer, an Executive Vice President or a Vice
President of the Company (excluding any such person who is an employee of a
foreign Affiliate of the Company) or a Company employee in Salary Grade 13 or
its equivalent or above (Salary Grade 20 or its equivalent or above for Company
employees prior to January 1, 1989).


Section 2. Supplemental Benefits.


2.01 Eligibility. An Eligible Retired Executive shall be eligible to receive a
Supplemental Benefit as provided herein.


2.02     Amount of Supplemental Benefit.


(a) Subject to any reductions pursuant to Subsection (b) below and to any
limitations and reductions pursuant to other provisions of the Plan, the monthly
Supplemental Benefit shall be an amount determined as follows:


(i) For those employees who were Eligible Executives on or after January 1, 1989
and retired prior to January 1, 1992, an amount equal to the Eligible
Executive's Final Five Year Average Base Salary multiplied by the Eligible
Executive's years of Contributory Service at retirement, and further multiplied
by the Applicable Percentage based on the Eligible Executive's position or
salary grade immediately preceding retirement and on when the Contributory
Service occurred, as follows:


Status at Retirement     Applicable Percentage
Contributory    Contributory
Service     Service
before 1/1/89    from 1/1/89
Chairman, Vice Chairman,
President            .60%     .90%
Executive Vice President    .50%     .80%
Vice Presidents
Salary Grade 23        .40%         .70%
Salary Grade 22        .40%          .70%
Salary Grade 21        .40%     .70%
Salary Grade 20        .40%     .70%
Non-Vice Presidents
Salary Grade 21        .30%     .60%
Salary Grade 20        .30%          .60%
Salary Grade 19        .30%     .60%
Salary Grade 18, 17, 16    .20%     .40%
Salary Grade 15, 14, 13    .10%     .20%


(ii) For those employees who were Eligible Executives prior to January 1, 1989
and who retired prior to January 1, 1992, the greater of (A) or (B):


(A) the Eligible Executive's Final Five Year Average Base Salary multiplied by
the Eligible Executive's Credited Service, and further multiplied by the
Applicable Percentage based on the Eligible Executive's position or salary grade
immediately preceding retirement, as follows:




--------------------------------------------------------------------------------






Status at Retirement    Applicable Percentage
Chairman, Vice Chairman,
President              .50%
Executive Vice President     .40%
Vice President
    Salary Grade 23     .35%
    Salary Grade 22     .30%
    Salary Grade 21     .25%
    Salary Grade 20     .20%
Non-Vice Presidents
    Salary Grade 21     .25%
    Salary Grade 20     .20%


(B) the Eligible Executive's Final Five Year Average Base Salary multiplied by
the Eligible Executive's Contributory Service, and further multiplied by the
Applicable Percentage set forth in Section (a)(i) above based on the Eligible
Executive's position or salary grade immediately preceding retirement and on
when the Contributory Service occurred.


(b) For an Eligible Retired Executive who shall retire before age 62 the monthly
Supplemental Benefit payable hereunder shall equal the amount calculated in
accordance with the immediately preceding Subsection (a) reduced by 5/18 of 1%
multiplied by the number of months from the later of the date the Supplemental
Benefit commences or age 55 in the case of earlier receipt as a result of
Disability Retirement to the first day of the month after the Eligible Retired
Executive would attain age 62.


Section 3. Former Affiliates and Former Employees.


3.01 Ford Aerospace Corporation. An employee of Ford Aerospace Corporation who
was a Vice President of Ford Motor Company as of April 1, 1985 and retired May
1, 1985 shall be deemed to be an Eligible Executive under the Plan only for
Supplemental Benefits and shall be eligible to receive such benefits under the
Plan based on Credited Service under the Salaried Retirement Plan of Ford
Aerospace Corporation.


3.02 Ford New Holland, Inc. The following shall be applicable to former
employees of Ford Tractor Operations who were transferred to Ford New Holland
(FNH) and who participated in the General Retirement Plan for service through
December 31, 1989 ("FNH Employees").


(a) Retirement-Eligible FNH Employees as of January 1, 1989.


A FNH Employee who was eligible to retire under the General Retirement Plan on
or prior to January 1, 1989, and who was in a position equivalent to a Salary
Grade 13 or above on December 31, 1989, and who retires directly from FNH shall
be deemed to be an Eligible Executive under the Plan only for Supplemental
Benefits and shall receive such benefits as are applicable under the terms of
the Plan in effect at the date of retirement, if retired prior to January 1,
1992, or the terms of the Plan in effect on January 1, 1992, if retired on or
after January 1, 1992; provided, however, that for purposes of calculating the
Supplemental Benefit, the Plan shall use (i) the employee's position or salary
grade at FNH as of December 31, 1989; (ii) the Final Five Year Average Base
Salary immediately preceding retirement of the Eligible Executive from FNH; and
(iii) the employee's Credited Service or Contributory Service, as applicable, as
of December 31, 1989.


(b) Non-Retirement Eligible Employees as of January 1, 1989.


A FNH Employee who was not eligible to retire under the General Retirement Plan
on or prior to January 1, 1989, and who was in a position equivalent to a Salary
Grade 13 or above on December 31, 1989, and who retires directly from FNH shall
be deemed to be an Eligible Executive under the Plan only for Supplemental
Benefits and shall receive such benefits as are applicable under the terms of
the Plan in effect as of January 1, 1989; provided, however, that for purposes
of calculating the Supplemental Benefit, the Plan shall use (i) the employee's
position or salary grade at FNH as of December 31, 1989; (ii) the Final Five
Year Average Base Salary as of January 1, 1989; and (iii) the employee's
Contributory Service as of December 31, 1989.






--------------------------------------------------------------------------------




3.03 Sale of Favesa Operations to Lear Seating Corporation. An Eligible
Executive whose employment was transferred to Lear Seating Corporation by reason
of the sale of a portion of Plastic and Trim Product Division's seat operations
to Lear on November 1, 1993 and who was eligible to retire under the terms of
the General Retirement Plan as of December 31, 1993, shall retain eligibility to
receive a Supplemental Benefit, and shall receive such benefits as are
applicable under the terms of the Plan in effect as of December 31, 1993;
provided, however that for purposes of calculating the Supplemental Benefit, the
Plan shall use (i) the employee's position or salary grade with the Company as
of December 31, 1993; (ii) the Final Five Year Average Base Salary as of
December 31, 1993; and (iii) the employee's Credited Service as of December 31,
1993.


    3.04 Transition of Jaguar/Landrover Employee to Tata Motors. An Eligible
Executive whose employment was transferred to Tata Motors by reason of the sale
of the assets of Jaguar/Landrover divisions to Tata Motors on January 1, 2009
and who was eligible to retire under the terms of the General Retirement Plan as
of December 31, 2008, shall retain eligibility to receive a Supplemental
Benefit, and shall receive such benefits as are applicable under the terms of
the Plan in effect as of December 31, 2008; provided, however that for purposes
of calculating the Supplemental Benefit, the Plan shall use (i) the employee's
position or salary grade with the Company as of December 31, 2008; (ii) the
Final Five Year Average Base Salary as of December 31, 2008; and (iii) the
employee's Credited Service as of December 31, 2008.


3.05 Visteon Corporation. The following shall be applicable to employees of Ford
who were transferred to Visteon Corporation on April 1, 2000 ("U.S. Visteon
Employees") and who ceased active participation in the Plan as of June 30, 2000
after Visteon Corporation was spun-off from Ford, June 28, 2000.


(a)    Group I and Group II Employees.


For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I
Employee; (ii) had as of July 1, 2000 a combination of age and continuous
service that equals or exceeds sixty (60) points (partial months disregarded);
and (iii) could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford service as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive a Supplemental Benefit and
shall receive such benefits as are applicable under the terms of the Plan in
effect on the retirement date, based on meeting eligibility criteria as of July
1, 2000 and Credited Service on July 1, 2000 and the Final Five Year Average
Base Salary as of the retirement date.


(b)
Group III Employees.



For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employee. The Plan shall have no liability for any benefits payable
to Group III Employees who were otherwise eligible hereunder with respect to
Credited Service prior to July 1, 2000 on or after July 1, 2000.    


Section 4. General. Except as otherwise provided in this Appendix A, the terms
of the Plan applicable to retirements of Eligible Executives on or after January
1, 1992 shall be applicable to the retirements of Eligible Executives on or
after January 1, 1985 but prior to January 1, 1992.








--------------------------------------------------------------------------------




Appendix B
Special Supplemental Benefits


Named Executive Officers




Section 1. Special Supplemental Benefits Based on Notional Service and Salary.
Special Supplemental Benefits will be provided to each Eligible Executive listed
in Subsection 1.03 below for the period of time during which such Eligible
Executive did not receive a cash base salary from the Company by determining the
Supplemental Benefits that otherwise would have been provided to such Eligible
Executive for such period using notional service and salary as follows; provided
that, in no event shall an Eligible Executive receive both Supplemental Benefits
and special Supplemental Benefits for the same period of service:


1.01 Credited Service. Credited Service, if any, for each such Eligible
Executive for any period of time during which the Eligible Executive did not
receive a cash base salary shall be determined by the Committee, in its sole
discretion, based on the credited service the Eligible Executive would have
accrued under the General Retirement Plan had the Eligible Executive
participated in, and accrued credited service under, the General Retirement Plan
during such period of time.


1.02 Monthly Base Salary. Monthly Base Salary for each such Eligible Executive
shall be determined by the Committee, in its sole discretion, based on a
notional monthly base salary for the period of time during which the Eligible
Executive did not receive a cash base salary.


1.03 Affected Eligible Executives. The following Eligible Executives' special
Supplemental Benefits shall be determined in accordance with this Section:


William Clay Ford, Jr.








